Citation Nr: 0616906	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-28 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability evaluation greater than 
50 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  That rating decision granted 
service connection for post-traumatic stress disorder and 
assigned an initial 30 percent evaluation.

In a December 2004 decision, the Board granted a 50 percent 
evaluation for post-traumatic stress disorder.  A January 
2005 rating decision made the effective date of the 50 
percent evaluation commensurate with the date of the award of 
service connection.

The veteran appealed the Board's decision, and in September 
2005, the United States Court of Appeals for Veterans Claims 
(the Court) vacated that part of the Board's decision that 
denied an evaluation in excess of 50 percent for post-
traumatic stress disorder and remanded the case for 
readjudication in accordance with the Joint Motion for 
Remand.

In February 2006, the Board remanded the case for additional 
development.  Subsequently, a February 2006 rating action 
continued the prior denial.

The Board notes that the veteran has raised the issue of 
entitlement to a total disability evaluation based on 
individual unemployability.  That issue is referred to the RO 
for initial consideration.


FINDINGS OF FACT

1.  The veteran's service connected post-traumatic stress 
disorder results in a severe impact on his social and 
occupational functioning.  It has not been objectively shown 
to result in total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform maintenance 
of minimal personal hygiene; disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

2.  The veteran has not submitted evidence tending to show 
that his service-connected post-traumatic stress disorder 
requires frequent hospitalization, is unusual, or causes 
marked interference with employment.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for post-traumatic 
stress disorder, and not in excess thereof, are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, 
Diagnostic Code 9411 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in June 2003, as well as 
by the statement of the case and supplemental statement of 
the case issued during the course of the appeal.  The RO 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA outpatient records, and the veteran was provided 
with examinations in July 2003 and June 2005.  The veteran 
has not identified any additional pertinent evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.  The record also reflects that the originating agency 
readjudicated the veteran's claim following the completion of 
all indicated development of the record.  

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's grant of the veteran's claim for 
increased rating, any defect with respect to the effective 
date portion of the notice will be rectified by the RO when 
effectuating the award, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Service connection for post-traumatic stress disorder was 
granted in a July 2003 rating decision.  An initial 30 
percent evaluation was assigned from December 2002.  The 
veteran disagreed with that evaluation.  In a December 2004 
decision, the Board granted a 50 percent evaluation.  A 
January 2005 rating decision made the effective date of the 
50 percent evaluation commensurate with the date of the award 
of service connection.  The veteran appealed to the Court, 
and a claim for an evaluation in excess of 50 percent remains 
on appeal.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's post-traumatic stress disorder is rated under 
code 9411.  Under that code section, a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The current 50 percent evaluation contemplates occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 
(2005).

VA examination in July 2003 showed no evidence of thought 
disorder of communication.  The veteran denied delusions or 
ideas of reference.  The veteran reported that for many years 
he experienced images of balls of fire on the deck of his 
aircraft carrier as he lies on the bed with his eyes closed.  
He also reported that he sometimes "saw" some of the men 
with whom he served that were killed in kamikaze attacks.  
The veteran denied suicidal or homicidal ideation.  He 
maintained his own activities of daily living, and was 
oriented in all spheres.  He reported that his recent memory 
was poor.  The veteran's wife noted that he exhibited 
obsessive and ritualistic behavior at times.  He reported 
only four to five hours of sleep per night.  The diagnosis 
was post-traumatic stress disorder, moderately severe.  The 
Global Assessment of Functioning (GAF) score was 48.

On a June 2004 treatment record, the veteran reported that he 
had grown more irritable and short-tempered with each passing 
year.  He and his wife had a good relationship with their 
children and grandchildren.  The veteran reported suicidal 
ideation, but stated that he doesn't think he would ever kill 
himself due to his love for his granddaughters.  He stated 
that he heard voices he did not recognize when awakening from 
naps.  The veteran denied visual hallucinations but described 
flashbacks of his years aboard the aircraft carrier.  He 
reported times of confusion where he had to ask his wife the 
date.  The veteran presented as neat and clean at the 
examination.

A VA examination was conducted in June 2005.  The veteran was 
interviewed along with his wife.  He reported that he 
attended psychotherapy twice per week but denied any history 
of psychiatric hospitalizations or psychiatric emergency room 
visits.  The veteran's daily activities were described as 
quite minimal:  he walks close to his house, and observes the 
environment.  He was noted to be quite isolated and alone.  
The veteran was a reliable historian, especially for distant 
events.  He was oriented to time, place, person, and purpose.  
His behavior, appearance, and hygiene were appropriate.  His 
affect was flat and he reported continuous depression.  He 
had some trouble functioning independently because of his 
mood.  The examiner described impaired impulse control and 
unprovoked irritability, but noted that the veteran did not 
resort to violence.  His communication was limited and his 
speech was sparse.  The examiner stated that there was no 
history of obsessional rituals, delusions, or hallucinations, 
and no delusions or hallucinations were present during the 
examination.  The veteran denied suicidal or homicidal 
ideations.  The diagnosis was post-traumatic stress disorder, 
chronic and severe.  The GAF score was 45-50.  The examiner 
stated that the veteran had some intermittent inability to 
perform activities of daily living, but could perform self-
care.  He did not pose a danger to himself or others.  

Also of record are VA outpatient treatment notes dated from 
July 2003 through April 2006.  These records reflect ongoing 
complaints of, and treatment for post-traumatic stress 
disorder.  The veteran received various GAF scores from 45 to 
50 in these treatment notes. 

The veteran's post-traumatic stress disorder has been 
characterized as severe, and is manifested by occupational 
and social impairment, with deficiencies in work, family 
relations, thinking, and mood.  The record indicates 
recurrent, but not persistent, suicidal ideation.  Aside from 
his wife and children, the veteran manifests inability to 
establish and maintain effective relationships.  The medical 
record shows trouble functioning independently because of his 
mood, and the most recent VA examiner described impaired 
impulse control.  The veteran has been assigned GAF scores 
ranging from 45 to 50.  

A GAF of 41 to 50 is defined as "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent  
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job)."  American Psychiatric Association: DIAGNOSTIC AND  
STATISTICAL  MANUAL FOR MENTAL DISORDERS, 31 (4TH ed. rev., 
1994).  

Resolving all doubt in the veteran's favor, the criteria for 
a 70 percent rating are nearly approximated during the 
appeals period.  38 C.F.R. § 4.7.  

However, the evidence does not demonstrate that the veteran's 
service connected post-traumatic stress disorder is 
productive of total occupational and social impairment.  The 
veteran has maintained a lasting marriage with his wife for 
over 50 years.  He has also maintained significant 
relationships with his two children, his grandchildren, and 
his sister.  The veteran has presented with good hygiene and 
he has not been shown to be a persistent danger to himself or 
to others.  His speech has at all times been relevant and 
well organized, and his memory has been grossly intact.  
While the recent VA examiner noted some intermittent 
inability to perform activities of daily living, he also 
noted that the veteran has been able to maintain his self-
care, and his personal hygiene has on all occasions been 
good.  Additionally, while the veteran has reported 
"seeing" a ball of fire on an aircraft carrier before 
falling asleep, or of hearing voices when awakening from a 
nap, these appear to be examples of spatial disorientation as 
contemplated in the 70 percent evaluation rather than true 
delusions or hallucinations as contemplated in the 100 
percent evaluation criteria.

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to a schedular evaluation in excess 
of 70 percent under the regulations governing the rating of 
post-traumatic stress disorder.  38 C.F.R. Part 4, Code 9411 
(2005).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  In this case, the evidence of 
record does not indicate the veteran is frequently 
hospitalized for post-traumatic stress disorder; in fact, he 
has never been hospitalized for that disability.  
Additionally, there is no indication that this disability has 
a marked interference with employment beyond that 
contemplated within the schedular standards which contemplate 
difficulty in adapting to stressful circumstances of work.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  VAOPGCPREC 6-96 
(1996).


ORDER

An evaluation of 70 percent for post-traumatic stress 
disorder is allowed, subject to the regulations governing the 
award of monetary benefits. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


